Exhibit 10.1
(DR PEPPER SNAPPLE GROUP) [d69761d6976101.gif]
October 26, 2009
John O. Stewart
5301 Legacy Drive
Plano, TX 75024
Dear John:
The purpose of this letter is to detail the terms and conditions of your
separation from Dr Pepper Snapple Group, Inc. Prior to receiving any separation
benefits, including the Retention Bonus (defined below), you must have signed,
returned and not revoked a general release substantially in the form of the
release attached as Exhibit A to your Executive Employment Agreement (the “EEA”)
between DPS Holdings Inc. and yourself, dated October 13, 2007. Dr Pepper
Snapple Group, Inc. and DPS Holdings Inc. are collectively referred to herein as
the “Company.” Unless otherwise noted all defined terms used in this letter
shall have the meaning set forth in the EEA.
You have indicated that you are separating from the Company as the result of
your desire to take an early retirement. As of your Date of Separation (as
hereinafter provided) you will not have met the eligibility requirements for any
retirement benefits under any Company equity or benefit plan, including, but not
limited to, the Company’s Retiree Medical Plan, and you understand, acknowledge
and agree that those benefits will not be available to you. Since you are not
eligible for retirement benefits, the determination of benefits to be paid to
you under your EEA as specified in this letter agreement has been made based on
a termination “Without Cause”.
Date of Separation — Your employment with the Company will cease on March 31,
2010, unless otherwise provided herein (the “Date of Separation”). Provided that
you have satisfied the Retention Bonus Conditions (as hereinafter specified),
then for purposes of determining benefits (except as may otherwise be provided
herein or required by any benefit plan) to be provided to you under this letter,
your EEA, any option or restricted stock unit agreement, or any other applicable
agreement, your Date of Separation will be March 31, 2010. If the Company
determines that you have not satisfied the Retention Bonus Conditions and the
actual date of your separation is earlier than March 31, 2010, then for purposes
of determining benefits to be provided to you under this letter, your EEA, any
option or restricted stock unit agreement, or any other applicable agreement,
your Date of Separation will be the actual date of your separation.
2010 Management Incentive Plan (MIP) Award — You will remain eligible for a
pro-rated 2010 MIP award based on your Date of Separation, whose value will be
dependent on actual business results and payable on or before March 15, 2011.
Final Separation Letter (execution)

~1~



--------------------------------------------------------------------------------



 



Annual Vacation — You will receive pay for any unused accrued vacation days as
of your Date of Separation.
Executive Service Allowance — Effective with your Date of Separation, you will
no longer be eligible to participate in the Executive Service Allowance benefit.
Automobile Benefit — Effective with your Date of Separation, you will no longer
be eligible to participate in the Automobile benefit.
Following Your Date of Separation
Upon your Date of Separation, you will be entitled to receive the termination
benefits contained in Sections 6(c)(i)-(vi) and (viii) of your EEA as though
your employment was terminated “Without Cause.” The following restates, with the
financial details, certain terms of the EEA that you will receive.
Lump Sum Payment —You will receive a lump sum payment equivalent to 100% of your
annual salary of $512,500 plus the value of 100% of your annual MIP award,
assuming Target level performance ($512,500 x 80% x 100% = $410,000), for a
total of $922,500, less all applicable tax and other withholdings. The Company
commits to pay you this payment on or before March 15, 2010.
Salary Continuation — You will receive an amount equivalent to $922,500, which
represents 100% of your annual salary of $512,500 plus the value of 100% of your
annual MIP award, assuming Target level performance ($512,500 x 80% x 100% =
$410,000). This amount, less all applicable tax and other withholdings, will be
paid to you in biweekly increments over twelve months, consistent with the
payroll schedule in place for all active employees of the Company. This Salary
Continuation shall be subject to the offset as provided in Section 6(c) (iii) of
the EEA.
Benefits Continuation — For the period from the Date of Separation through the
first anniversary of the Date of Separation, you may continue to participate in
our Medical, Dental and Vision benefits, at your current level of coverage and
contribution. If benefits coverage is still desired after this period, you may
purchase extended medical and dental coverage through COBRA. Your eligibility to
participate in the company sponsored life, disability and travel accident plans
will cease on your Date of Separation
Savings and Retirement Benefits — Your eligibility to participate in the company
sponsored Savings (SIP, SSP & EDC) and Retirement (PPA and PEP) plans will cease
on your Date of Separation.
As soon as administratively possible following your actual date of your
separation from service you may, but are not obligated to, withdraw and/or
roll-over your accumulated balance in your Savings Incentive Plan (SIP) to any
other tax qualified retirement account. Your Supplemental Savings Plan
(SSP) payment will be paid on a date 6 months and 2 days following the actual
date of your separation from service. This SSP payment is considered taxable
income in the year of payment.

~2~



--------------------------------------------------------------------------------



 



As of your actual date of separation from service, you will be eligible for a
prorated portion of benefits earned (in the year of your actual date of
separation from service) under the EDC plan. Since the EDC plan is a tax
qualified retirement plan, benefits from this plan may also be rolled over to
another tax qualified retirement plan.
Shortly after your actual date of your separation from service, your final
benefit under Personal Pension Account (PPA) Plan will be determined using then
current interest and discount rates and then communicated to you. Within thirty
(30) to sixty (60) days of your actual date of your separation from service you
will be eligible to receive a lump sum payment through the PPA. You are free to
roll this amount over to another tax qualified retirement account or plan. Your
Pension Equalization Plan (PEP) payment will be paid 6 months and 2 days
following the actual date of your separation from service. Your PEP payment is
considered taxable income in the year of payment.
Equity Awards
Except as hereinafter provided, any equity based awards, such as stock options
granted to you and any restricted stock units awarded to you, will vest in
accordance with the terms of your EEA, the Company’s Omnibus Stock Incentive
Plan of 2008 (the “2008 Plan”), any stock option grant agreement, any restricted
stock unit agreement and any other agreement applicable to such grants or awards
(collectively, the stock option grant agreement, any restricted stock unit
agreement and any other agreement applicable to such grants or awards are
hereinafter referred to as the “Award Agreements”). Equity based award benefits
will be determined as though your employment was terminated “Without Cause”
under the Award Agreements. To assist you in your transition from Dr Pepper
Snapple Group details regarding your equity benefits granted under the 2008 Plan
and the Award Agreements are set forth in Exhibit I.
The Company and you hereby agree that, if you meet the Retention Bonus
Conditions, the Award Agreements will be hereby modified to provide that vested
stock options must be exercised by July 31, 2010 or they will expire. The
restricted stock unit awards will be released to you in accordance with the
Award Agreements.
Awards made under the Legacy Bonus Share Retention Plan (BSRP), Legacy Long Term
Incentive Plan (LTIP) and Legacy International Share Award Plan (ISAP) will not
be affected by your separation and will be governed by the respective option
plan related to those grants and any other agreements you may have executed in
connection with such awards.
Tax Information: The value of the stock options and the value of restricted
stock units will be taxed upon exercise or release. Dr Pepper Snapple Group
cannot offer specific tax or financial advice.
Retention Bonus
In consideration of your employment until your Date of Separation, upon
satisfying the Retention Bonus Conditions set forth below, your remaining
unvested stock options granted on May 7, 2008 (that would have otherwise
terminated on your Date of Separation) will fully vest on March 31, 2010 and the
remaining unvested restricted stock units awarded to you on May 7, 2008 (that
would have otherwise terminated on your Date of Separation) will fully vest on
the Date of Separation

~3~



--------------------------------------------------------------------------------



 



(collectively, the “Retention Bonus”). The vested stock options from the May 7,
2008 grant that comprise the Retention Bonus must be exercised by July 31, 2010
or they will expire. The vested restricted stock units that comprise the
Retention Bonus will be released to you in accordance with the terms of the
Award Agreements.
To qualify for the Retention Bonus you must be employed with the Company on your
Date of Separation and have maintained a consistent history of performance and a
performance rating of “achieved expectations” or above. Performance
requirements, include, but are not limited to, providing support in preparing
the Form 10-Q for the quarterly period ended September 30, 2009 and the Form
10-K for the fiscal year ending December 31, 2009, assisting with the Company’s
internal controls to comply with Section 404 of Sarbanes-Oxley, and assisting
with the transition of the individual selected as your successor as chief
financial officer. In addition, you must have signed, returned and not revoked
the general release. These qualifications are herein referred to as the
“Retention Bonus Conditions”.
Voluntary Resignation, Death or Disability
Notwithstanding anything in this agreement to the contrary, if you
(i) voluntarily resign on or after January 1, 2010, or (ii) die or become
Disabled prior to your Date of Separation, then you will forfeit the Retention
Bonus; however, your separation will be governed by the terms of your EEA and
your Award Agreements (without the modifications provided in this letter) as if
you were terminated “without Cause” on the date you voluntarily resigned, died
or became Disabled. If you voluntarily resign on or before December 31, 2009 or
are terminated “for Cause” (as defined in the EEA) prior to your Date of
Separation, then you will forfeit the Retention Bonus and your separation will
be governed by the terms of your EEA and the Award Agreements (without the
modifications provided in this letter).

~4~



--------------------------------------------------------------------------------



 



Yours sincerely,
/s/ Larry D. Young
Larry D. Young
President and Chief Executive Officer,
Dr Pepper Snapple Group, Inc. &
President, DPS Holdings Inc.

          AGREED AND ACCEPTED:
      /s/ John O. Stewart      John O. Stewart           

Date: 10/26/09

~5~



--------------------------------------------------------------------------------



 



EXHIBIT I
Equity Awards
For specific information regarding your equity grants, please see the table
below:
Stock Options

                                                                               
      Exercisable or to             Grant Date   Plan   Number   Exercise Price
  become Exercisable   Vest Date   Status   Window to Exercise
7-May-2008*
    DPS08       76,892     $ 25.36       25,632     7-May-2009   Vested   July
31, 2010
 
                            23,032     31-Mar-2010   **   July 31, 2010
 
  Retention Bonus                     28,228     31-Mar-2010   ***   July 31,
2010
 
                                                       
2-Mar-2009
    DPS08       75,583     $ 13.48       25,195     2-Mar-2010   ****   July 31,
2010
 
                            1,976     31-Mar-2010   **   July 31, 2010

DPS Restricted Stock Units (RSU)

                                                  Grant Date   Plan   Number  
Grant Price   To be Vested   Vest Date   Status
7-May-2008*
    DPS08       23,659       —       14,973     31-Mar-2010     **
 
  Retention Bonus                     8,686     31-Mar-2010   ***
 
                                               
2-Mar-2009
    DPS08       46,735       —       16,801     31-Mar-2010   **

 

*   Founder’s grant made on date of demerger.   **   Represents prorata portion
of options and RSU’s that vest as of March 31, 2010. In the case of options it
represents only the number of options from and after the last vesting date that
will vest on March 31, 2010.   ***   Remaining unvested options and RSU’s (that
would have otherwise terminated on your Date of Separation) will vest on Date of
Separation if the Retention Bonus Conditions are satisfied.   ****   Employment
is required on March 2, 2010 for the first one third of the total option grant
to vest.

 